05/15/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 19-0339



                                  No. DA 19-0339

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

CODY LEE WRIGHT,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 22, 2020, within which to prepare, serve, and file its

response brief.




KFS                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 15 2020